                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ONE WISCONSIN NOW,

                            Plaintiff,                         OPINION AND ORDER
      v.
                                                                    17-cv-0820-wmc
JESSE KREMER, JOHN NYGREN,
ROBIN VOS, in their official capacities,

                            Defendants.


      Plaintiff One Wisconsin Now alleges that defendant Jesse Kramer, John Nygren and

Robin Vos -- all elected members of the Wisconsin State Assembly -- violated the First

Amendment by blocking it from their respective Twitter pages. Before the court are the

parties’ cross-motions for summary judgment. (Dkt. ##27, 56.) For the reasons that

follow, the court will grant plaintiff’s motion and deny defendants’ motion for summary

judgment, leaving only the question of the appropriate scope of relief under the First

Amendment to be decided.



                                  PRELIMINARY ISSUE

      Before turning to the parties’ cross-motions for summary judgment, the court first

addresses defendants’ challenge to the testimony pf plaintiff’s expert Kathleen Bartzen

Culver.    (Defs.’ Mot. to Strike (dkt. #38).)       Dr. Culver has a Ph.D. in mass

communications and teaches at the University of Wisconsin’s School of Journalism and

Mass Communication. Defendants do not seek to strike portions of her report that fall

within her area of expertise -- namely, how Twitter works -- but rather, to strike a number

of paragraphs in her report, which they contend constitute inadmissible legal opinions.
Specifically, defendants challenge Culver’s opinions that: (1) political speech is afforded

special deference in the United States; (2) Twitter presents a public forum; (3) defendants’

use of Twitter is not government speech; (4) defendants’ blocking of plaintiff constitutes

state action, implicating First Amendment concerns; and (5) there are lesser restrictive

alternatives. (Id. at 3-4 (citing Culver Rept. (dkt. #26); id. at 4 (listing specific paragraphs

defendants seek to strike).) In response, plaintiff acknowledges that Culver’s testimony

“occasionally and necessarily touch on the law,” but argues that the “opinions are not so

purely comprised of legal conclusions to be inadmissible.” (Pl’s Opp’n (dkt. #52) 1.)

       Generally, the court agrees that portions of the testimony defendants challenge

either provide context for her subsequent discussion or use the law as a framework for

discussing specific features of Twitter. For example, the first sentence of paragraph 11

simply summarizes her understanding of the questions presented by the current case and,

as such, provides no opinions, legal or otherwise.         Paragraph 18 also describes her

understanding as to how Twitter activities can constitute political speech, and while relying

on this understanding of the legal framework to couch her description of Twitter activities,

the thrust of her opinions concern how citizens can use Twitter to engage in political

discussions. Finally, paragraph 20 provides her overview of the different types of public

forums, which then guides her analysis of Twitter in paragraphs 23, 24 and 25.

       All of this challenged testimony is akin to other experts who, for example, set out

the Georgia-Pacific factors or trademark infringement factors before analyzing each one.

Indeed, the court finds the substance of Culver’s descriptions as to the different parts of

Twitter, which content is controlled by the Twitter account owner versus by others, and


                                               2
how an observer would understand the difference, potentially helpful and within her area

of expertise. (Culver Rept. (dkt. #26) ¶¶ 27-28.)1 Similarly, paragraphs 30, 32-34 describe

the impact of blocking, as compared to other Twitter actions like muting or setting policies

controlling Twitter feed comments. All of this also falls within her area of expertise and is

helpful to the court.2

       On the other hand, there are entire paragraphs of the report that simply describe

caselaw in a way that is neither helpful to the court, nor within Culver’s area of expertise.

As such, the court will grant the motion -- and has not considered -- the following

paragraphs: ¶ 10 (describing the Supreme Court’s holding in Packingham v. North Carolina,

137 S. Ct. 1730 (2017)); ¶¶ 16-17 (describing the importance of political speech and

reasons for that protection espoused by Alexander Meiklejohn); and ¶¶ 21-22 (describing

political speech in other contexts and the Supreme Court’s recognition of social media as

a forum for political speech in Packingham).




1
  Buried in these paragraphs, and others, Culver does, at times, offer her opinions on what are
ultimately legal question (e.g., “These public officials’ use of social media channels and the feeds
specifically do not amount to ‘government speech.’”). (Culver Rept. (dkt. #26) ¶ 27.) The court
agrees that this testimony is not helpful, but other parts of the same paragraph are helpful and
within her area of expertise. See Grussgott v. Milwaukee Jewish Day Sch., Inc., 882 F.3d 655, 662 (7th
Cir. 2018), cert. denied, No. 18-125, 2018 WL 3626102 (U.S. Nov. 5, 2018) (“Courts do not
consult legal experts; they are legal experts.”) (citing United States v. Knoll, 785 F.3d 1151, 1156
(7th Cir. 2015); Fed. R. Evid. 702(a)). Since the court is certainly capable of discerning the
difference, there would be little point, and a great deal of wasted time and energy, to attempt to
excise the offending language from paragraphs containing otherwise appropriate relevant
information. Accordingly, the court will simply give no weight to Culver’s legal opinions, rather
than bother to do so.

2
  Here, too, Culver extends her testimony to ultimate legal questions, e.g., whether an action
constitutes “state action.” (Culver Rept. (dkt. #26) ¶ 30.) The court opts to simply ignore this
impermissible extension rather than the appropriate areas of testimony in that same paragraph.


                                                  3
       Accordingly, the court will grant in part and deny in part defendants’ motion. For

the purposes of deciding the parties’ cross motions for summary judgment, I have not

considered paragraphs 10, 16, 17, 21 and 22, nor portions of other paragraphs in which

Culver opines on ultimate legal questions or otherwise misstates current law.



                                  UNDISPUTED FACTS3

    A. The Parties

       Plaintiff One Wisconsin Now (“OWN”) is a 501(c)(4) non-profit corporation based

in Madison, Wisconsin. OWN self-identifies as a liberal organization, engaged in “issue

advocacy and works to promote a vision of a Wisconsin with equal economic opportunity

for all.” (Pls.’ PFOFs (dkt. #29) ¶ 2.)

       At the time the parties filed for summary judgment, defendants Jesse Kremer, John

Nygren and Robin Vos were all Wisconsin State Assembly Representatives. Kremer resides

in Kewaskum, Wisconsin, and represents the 59th Assembly District; Nygren resides in

Marinette, Wisconsin, and represents the 89th Assembly District; and Vos resides in

Burlington, Wisconsin, and represents the 63rd Assembly District. All three defendants

maintain offices in Madison, Wisconsin.



    B. Twitter

       1. Overview

       Twitter is an online social media platform where users are able to “publish short


3
  Unless otherwise noted, the court finds the following facts to be material and undisputed for
summary judgment purposes.


                                              4
messages, to republish or respond to others’ messages, and to interact with other Twitter

users in relation to those messages.” (Pls.’ PFOFs (dkt. #29) ¶ 7.) The social media site

has over 300 million users worldwide. There are approximately 70 million Twitter users

in the United States.4

         A Twitter user is an individual or entity who has created a Twitter account. Each

Twitter user has an account name, which always consists of an “@” symbol and a unique

identifier (e.g., @repvos). The account name is called a Twitter “handle.” Each user also

has her own timeline that displays her tweets, the date she joined Twitter, and “a button

that invites other to ‘Tweet to’ the user.” (Id. at ¶ 10.) The timeline may also include

                 a short biographical description; a profile picture, such as a
                 headshot; a “header” image, which appears as a banner at the
                 top of the webpage; the user’s location; a button labeled
                 “Message,” which allows two users to correspond privately; and
                 a small sample of photographs and videos poster to the user’s
                 timeline, which link to a full gallery.

(Id. ¶ 11.) Provided by plaintiffs, the image below is an example of a Twitter user’s

timeline.




4
    These numbers were as of the dates of the parties’ summary judgment submissions.

                                                 5
(Id. ¶ 12.)

       An individual tweet can be up to 280 characters in length. In addition to the 280

characters, a tweet will contain the user’s account name (which links to the user’s timeline),

the user’s profile picture, the date and time the user generated the tweet, and the number

of times other Twitter users have replied to, retweeted or liked/favorited the tweet. Tweets

can also contain multimedia content such as photographs, videos and links.


       2. Interactive Capabilities

       All of a user’s own tweets are displayed on the user’s timeline. A user’s most recent

tweets are automatically published on the top of her timeline. A user can also display

content from other Twitter users on her timeline by retweeting or quoting another user. If

a user retweets another user, the other user’s original tweet will appear on the retweeter’s

timeline along with the user’s own tweets. The image below illustrates this concept:




                                              6
(Id. at ¶ 9.) Users are also able to quote other users in their own tweets.

       Twitter users can directly engage with other users in several ways. The most basic

form of interaction is “following,” which allows Twitter users to subscribe to other users’

messages. Users that follow another user’s Twitter account (called “followers”) are notified

when the user they follow publishes tweets on her timeline. Twitter users also can engage

in more direct user interaction by replying to another user’s tweet. Like a tweet, a reply

can contain up to 280 characters and can include photographs, videos, and links. For

instance, if User A tweets “I support candidate X,” User B can reply directly to User A’s

tweet and say, “I disagree with you, I support candidate Y.” When User B replies to User

A’s tweet, the reply will appear in two places: (1) User B’s timeline under a tab called

“Tweets & replies” and (2) on User A’s timeline in a “comment thread” under the original

tweet. Once a reply appears in a comment thread, any other Twitter user with access to

User A’s timeline can reply to either User A’s tweet or User B’s reply to the tweet. “Other

users’ replies to the same tweet will appear in the same comment thread, nested below the

replies to which they respond.” (Id. at ¶ 17.) Another way Twitter users can engage with

                                             7
each other is by “liking,” also referred to as “favoriting,” another user’s tweet. (See, e.g.,

Pl.’s Reply to Pl.’s PFOFs (dkt. #49) ¶ 19.) Finally, a user can mention another user in a

tweet by including the other user’s Twitter handle in a tweet.

       The original content of these interactive mechanisms (tweets, retweets, replies, likes

and mentions) are controlled by the user who generates them. No other users “can alter

the content of any retweet or reply,” and other users “cannot prescreen tweets, replies,

likes, or mentions that reference their tweets or accounts.” (Id. at ¶ 20.)5


       3. Accessibility

       Generally, Twitter users’ timelines are visible not only to other Twitter users, but

also everyone with internet access, including non-Twitter users. While non-Twitter users

can see a user’s account, “they cannot interact with users on the Twitter platform and may

not see tweets in real time.” (Id. at ¶ 14.) A Twitter user can also elect to “block” another

user’s access to her timeline. When a Twitter user is blocked, she is no longer able to

               see, or reply to the blocking user’s tweets, retweet the blocking
               user’s tweets, view the blocking user’s list of followers of
               followed accounts, or use the Twitter platform to search for the



5
  In their reply brief, defendants represented that they may delete others’ tweets in addition to
blocking users. (Defs.’ Reply (dkt. #66) 15-16.) In response, plaintiff filed a motion to file a sur-
reply addressing this argument and the proposed brief. (Dkt. ##69, 69-1.) In responding to that
motion, defendants stated that they do not oppose the sur-reply and acknowledged that the “cited
evidence does not support” the statement that “a user may delete a follower’s reply tweet.” (Defs.’
Resp. (dkt. #70).) As such, the court will grant the motion to file a sur-reply and has considered
the proposed brief and defendants’ response. More recently, defendants filed their own motion to
supplement the summary judgment record further to add plaintiff’s acknowledgement in response
to interrogatories that “[w]hen a Twitter user deletes one of his own tweets, to which a follower has
replied, from his feed, that user’s tweet and the follower’s reply are removed from view on that
user’s feed.” (Defs.’ Mot. to Suppl. (dkt. #77) 2.) The court will grant this motion as well, and it
has considered its import as reflected in the opinion below. See infra Opinion p.29 n.14s.


                                                 8
                 blocking user’s tweets.

(Id. at ¶ 21.)

        While users are not notified when they are blocked, a user can see whether she is

blocked by visiting the blocking user’s Twitter timeline. If blocked, the user will then “see

a message indicating that the other user has blocked him or her from following the account

and viewing the tweets associated with the account.” (Id.) The following is an example of

such a message:




(Id.)

        Twitter also allows users to “mute” other users. A muted user is still able to “follow

the muting user, retweet the muting user’s tweets, and participate in comment threads

created by the muting user.” (Id. at ¶ 23.) However, the muting user is unable to see any

of the muted user’s Twitter activity that would otherwise appear on that user’s timeline.




                                              9
   C. The Parties’ Twitter Accounts

       1. Plaintiff OWN’s Account

       OWN created its Twitter account in September 2008. The account is operated by

OWN’s staff under the username @onewisconsinnow. OWN’s Twitter account has nearly

11,500 followers and follows over 2,200 other accounts, including the Twitter accounts of

both “liberal and conservative politicians.” (Id. at ¶ 39.)

       OWN uses Twitter for several purposes. First, OWN’s Twitter account allows it to

“engage in speech, monitor Wisconsin’s elected officials, and deliver news and analysis to

the public.” (Id. at ¶ 37.) OWN publishes several Tweets a day “almost exclusively on

matters of state and federal politics and policy from a liberal perspective.” (Id. at ¶ 38.)

Second, OWN uses Twitter to “receive news of, reply to, and ask questions” about the

activities of liberal and conservative politicians. (Id. at ¶ 39.) Specific to this lawsuit,

before being blocked from the defendants’ Twitter accounts, OWN would monitor,

comment on, and reply to defendants’ tweets, retweet defendants’ tweets, and mention

defendants’ accounts in its own tweets.


       2. Defendant Kremer’s Account

       Kremer “operates and/or oversees the operation” of the Twitter account

@RepJesseeKremer (“Kremer Account”). (Id. at ¶ 4.) The Kremer Account was created in

January 2015. The Kremer Account has over 1,000 followers. The Kremer Account is

registered to “Rep. Jesse Kremer, Official account for Wisconsin State Representative Jesse

Kremer (R-Kewaskum).” (Id. at ¶ 28.) The account’s page links to Kremer’s “official

legislative website . . . established by the Wisconsin Legislative Technology Services

                                             10
Bureau.” (Id.)

         Kremer possesses and uses the login information for the Kremer Account. Kremer

also controls the content of tweets and decides who to block. Members of Kremer’s staff,

in particular a research assistant, post content on the Kremer Account. Kremer’s staff do

so “from their offices on state time.” (Id. at ¶ 66.)

         Kremer uses Twitter to “notify the public about his public listening sessions,” where

members of the public can listen to Kremer “talk about things that are going on in

Madison” and share their ideas with Kremer. (Id. at ¶ 81.) Kremer also uses Twitter “to

notify the public about topics such as legislation, upcoming legislative hearings, and

government reports.” (Id. at ¶ 82.) More generally, Kremer told a staff member that the

Kremer Account “is a forum for constituents.”6 (Id. at ¶ 135.) In contrast, he has stated

that the Kremer Account “is not for Dane County liberals to carry on conversations with

me.”7 (Id. at ¶ 128.)


         3. Defendant Nygren’s Account

         Nygren “operates and/or oversees the operation of” the Twitter account @rep89

(“Nygren Account”). (Id. at ¶ 5.) The Nygren Account was created in May 2009. The

Nygren Account is registered to “John Nygren, ‘Wisconsin State Representative, Joint

Finance Co-Chair, Proudly Serving Marinette, Oconto, and Brown Counties.’” (Id. at ¶




6
    Kremer made this comment after OWN filed its lawsuit. (Id. at ¶ 135.)

7
 By “Dane County liberals,” Kremer explained he is referencing “‘the mind set for a region,’ because
‘Dane County is obviously a very liberal, socialist area, progressive area.’” (Id. at ¶ 129.)


                                                11
30.)   As with Kremer’s, the “@rep89” refers to Nygren’s representation of the 89th

Wisconsin State Assembly District. Nygren’s account’s page links to Nygren’s “official

legislative website . . . established by the Wisconsin Legislative Technology Services

Bureau.” (Id.) The Nygren Account has over 2,900 followers.

       The Nygren Account is primarily operated by Rep. Nygren, although members of

Nygren’s legislative office staff also play a role in its operation.8 Moreover, the staff

operates the Nygren Account “on state time and with state computers.” (Id. at ¶ 73.)

       Nygren created this Twitter Account to “communicate with his legislative

constituents.” (Id. at ¶ 85.) The Nygren Account tweets about policies, but also about

topics of less policy-orientated nature “in part because as a state representative he wants

his constituents to know him more fully.” (Id. at ¶ 88.) Nygren also uses Twitter to notify

the public about town hall meetings.


       4. Defendant Vos’s Account

       Finally, Vos “operates and/or oversees the operation of” the Twitter account

@repvos (“Vos Account”). (Id. at ¶ 6.) The Vos Account was created in March 2009 and

now has over 4,000 followers. The Vos Account is “publicly registered to Robin Vos, ‘State

Representative representing parts of Racine County.’” (Id. at ¶ 31.)

       Vos created this account as “‘a minority member of the Joint Committee on Finance

looking for additional ways to get my views out to the public’ and want[ing] ‘the




8
 Defendants object to this fact because plaintiff relies in part on testimony from an individual who
no longer works on Nygren’s staff. (Id. at ¶ 71.) Absent contrary evidence, however, this witness’s
personal knowledge still forms an adequate basis for the finding of fact.

                                                12
opportunity to talk directly to people.’” (Id. at ¶ 91.) The parties disagree over the Vos

Account’s current use and who operates it, but there is no dispute that Vos “created the

Vos Account with the intention that anyone could follow it, whether or not they were a

constituent of [Vos’s] Assembly District,” and that he “continues to use the Vos Account

for both tweets about policy and personal tweets.” (Id. at ¶¶ 95, 190.) Unlike the Kremer

and Nygen Accounts, however, the Vos Account does not contain a link to Vos’s legislator

homepage, a state-sponsored website.

       Vos also has another account with the handle “@SpeakerVos,” which he created

after assuming the role of Speaker of the Wisconsin State Assembly.             That account

“functions in Vos’s ‘role as Speaker . . . speaking on behalf of the Assembly and Republicans

in general.’” (Id. at ¶ 93.) Vos’s legislator homepage contains a link to the @SpeakerVos

Twitter Account, which did not block One Wisconsin Now on Twitter.



    D. Defendants Block OWN’s Access to Their Twitter Accounts

       OWN first followed the Vos Account in 2011, the Nygren Account in September

2013, and the Kremer Account in April 2015. (Id. at ¶¶ 44, 50, 56.) In 2017, all three

defendants blocked the OWN Account from their respective Twitter Accounts as discussed

above.9 While defendants have offered various reasons for blocking the OWN Account,

there is no dispute that each defendant personally made the decision to do so. (Id. at ¶¶

126, 162, 177.) Kremer claims he blocked the OWN Account “to stop spamming, stop




9
  In June 2017, OWN noticed that its Twitter account was blocked by the Kremer Account. (Id. at
¶ 124.) Nygren blocked the OWN Account on or about August 9, 2017. (Id. at ¶ 126.) Vos blocked
the OWN Account sometime before March 16, 2017. (Id. at ¶ 127.)

                                              13
the posting of tweets unrelated to the topic of the original tweets he posted, and to stop

tweets of an inappropriate and unprofessional nature.” (Id. at ¶¶ 180.) Nygren “claims to

have blocked OWN . . . for ‘[c]rude comments on Wisconsin politics’” that included

“numerous vulgarities,” such as “personal attacks, not necessarily against [Nygren] but

other figures.” (Id. at ¶¶ 152, 154.) Finally, while Vos does not remember why he blocked

the OWN Account (id. at ¶ 162) his staff noted that the only appropriate grounds to block

another Twitter user was “the use of vulgarity and profanity.” (Id. at ¶ 176.)

       All three defendants have blocked other Twitter accounts besides the OWN

Account from their respective Twitter Accounts, but none have adopted official policies on

blocking other Twitter users. (Id. at ¶¶ 109, 158, 161.) Not including the OWN Account,

Kremer has blocked five Twitter accounts; Nygren has blocked 37 Twitter accounts; and

Vos has blocked three Twitter accounts. Id.



                                          OPINION

       The court may grant summary judgment if the moving party “shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In deciding whether to grant summary judgment,

the court views all facts and draws all inferences in the light most favorable to the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). A factual

dispute can preclude summary judgment, but only if the “facts might affect the outcome

of the suit under the governing law.” Id. at 248. The party moving for summary judgment

carries the initial burden of showing that there is no genuine issue of material fact that that

it is entitled to relief. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
                                              14
       Plaintiff One Wisconsin Now claims defendants engaged in unconstitutional

content or viewpoint discrimination when they blocked its Twitter account, thereby

removing plaintiff’s access to the interactive portion of defendants’ respective Twitter

accounts. Plaintiff’s claim presents a novel question of law for this court: is the interactive

portion of a government official’s Twitter account a designated public forum?

       While there is no settled law on whether a government actor’s social media account

is a designated public forum, two federal district courts have now held that government

officials’ social media accounts can constitute public forums. See Knight First Amendment

Inst. at Columbia Univ. v. Trump, 302 F. Supp. 3d 541 (S.D.N.Y. 2018); Davison v. Loudon

County Bd. of Supervisors, 267 F. Supp. 3d 702 (E.D. Va. 2017). More recently, the Fourth

Circuit became the first federal court of appeals to review this question in upholding the

Eastern District of Virginia’s Davison decision, similarly finding that the interactive portion

of a local government official’s Facebook page constituted a public forum. Davison v.

Randall, No. 17-2002, 2019 WL 114012 (4th Cir. Jan. 7, 2019). Finally, the Supreme

Court has also acknowledged that social media is a “vast democratic forum” analogous to

traditional public forums, such as parks. See Packingham v. North Carolina, 137 S. Ct. 1730,

1735–36 (2017).

       Relying on the three-step analysis set forth in these decisions, the court similarly

finds here that: (1) defendants acted under color of state law in creating and maintaining

their respective Twitter accounts in their capacity as members of the Wisconsin State

Assembly; (2) the interactive portion of defendants’ Twitter accounts are designated public

forums; and (3) defendants engaged in content-based discrimination when they blocked


                                              15
the plaintiff’s Twitter account. As a result, plaintiff is entitled to a grant of summary

judgment on its liability claims.



I. State Actor Requirement

       As an initial matter, to state a claim under § 1983, a plaintiff must establish that

the defendant acted under color of state law. Cruz v. Safford, 579 F.3d 840, 843 (7th Cir.

2009). In general, a public employee “acts under color of state law while acting in his

official capacity or while exercising his responsibilities pursuant to state law.” West v.

Atkins, 487 U.S. 42, 50 (1988). A court may also find action by a private actor to be under

color of state law if there is a “sufficient nexus between the state and the private actor” to

show that “the deprivation committed by the private actor is ‘fairly attributable to the

state.’” L.P. v. Marian Catholic High Sch., 852 F.3d 690, 696 (7th Cir. 2017) (quoting Lugar

v. Edmondson Oil Co., 457 U.S. 922, 937 (1982)). The sufficient nexus is determined based

on the totality of the circumstances. Skinner v. Ry. Labor Executives’ Assoc., 489 U.S. 602,

614–15 (1989).

       Defendants contend that the act of blocking plaintiff on Twitter was not state action

because there is no Wisconsin law that specifically grants them the power to block Twitter

users. (Defs.’ Opp’n (dkt. #47) 4.) Defendants’ interpretation of the color of state law

test is unworkable, narrow, and, simply put, silly. The law does not and has never required

that a state action be specifically authorized by statute before being subject to examination.

If it did, the force of the protection promised by the First Amendment and the Bill of

Rights would be gutted. Instead, for individuals acting in a public capacity, the color of

state law test examines whether the defendant (1) explicitly or implicitly invoked state
                                             16
authority or (2) “could not have acted in violation of the plaintiff's constitutional rights

but for his state authority.” Luce v. Town of Campbell, 113 F. Supp. 3d 1002, 1016 (W.D.

Wis. 2015), rev’d in part on other grounds, 872 F.3d 512 (7th Cir. 2017). Furthermore, to

find whether a private actor is acting under color of state law, the test is whether there is a

“sufficient nexus between the state and the private actor” to show that “the deprivation

committed by the private actor is ‘fairly attributable to the state.’” Marian Catholic High

Sch., 852 F.3d at 696.

       Plaintiff argues that defendants acted under color of state law when they created

and operated their Twitter accounts. To support its argument, plaintiff cites both the

Davison and Knight district court decisions. Although Knight held that the operation of the

defendant government actor’s social media account, including the power to block other

users, constituted state action, it did not engage in a separate color of state law analysis.

Id. at 567–68. Thus, for purposes of the color of state law analysis, the court will focus on

the analysis in Davison.

       Applying totality of the circumstances test approved by the Supreme Court in

Skinner, the Davison court found that a government official acted under color of state law

when she created and operated a Facebook page. Id. at 711–14. While the Davison court

noted that several aspects of the defendant’s social media account seemed “entirely

private,”10 these factors were substantially outweighed by factors suggesting the creation



10
   Specifically, the court acknowledged that: “Defendant's enumerated duties do not include the
maintenance of a social media website. The website in question will not revert to the County when
Defendant leaves office. Moreover, Defendant does not use county-issued electronic devices to post
to the ‘Chair Phyllis J. Randall’ Facebook page, and much of Defendant’s social media activity takes
place outside of both her office and normal working hours.” Davison, 267 F. Supp. 3d at 712.

                                                17
and operation of the social media page constituted state action. Id. at 712. Specifically,

the Davison court found the following dispositive: (1) the social media page’s obvious

public, not private, purpose (defendant’s election to public office and subsequent use as “a

tool of governance”); (2) defendant’s use of government resources, including government

employees, to maintain the page; (3) the connection between defendant’s official

newsletters and the page; and (4) defendant’s efforts to “swathe” the page “in the trappings

of her office.” Id. at 712–14.

       As to the final factor in particular, Davison identified at least eight ways in which

the social media page was bound up with the trappings of her office:

              (1) the title of the page includes Defendant’s title; (2) the page
              is categorized as that of a government official; (3) the page lists
              as contact information Defendant’s official County email
              address and the telephone number of Defendant’s County
              office; (4) the page includes the web address of Defendant’s
              official County website; (5) many—perhaps most—of the posts
              are expressly addressed to ‘Loudoun,’ Defendant’s
              constituents; (6) Defendant has submitted posts on behalf of
              the Loudoun County Board of Supervisors as a whole; (7)
              Defendant has asked her constituents to use the page as a
              channel for ‘back and forth constituent conversations’; and (8)
              the content posted has a strong tendency toward matters
              related to Defendant’s office.

Id. at 714.

       In affirming the Eastern District of Virginia’s decision in Davison, the Fourth Circuit

also identified a number of factors to be considered when determining whether purportedly

private action bears a sufficiently close nexus with the State to constitute action under

color of state law. No. 17-2002, 2019 WL 114012, at *7. These factors include: (1)

whether defendant’s actions are linked to events arising out of his or her official status; (2)


                                              18
whether defendant’s “status” as a public official enabled defendant to act in a manner that

a private citizen could not have done; (3) whether the defendant’s action occurred in the

course of performing an actual or apparent duty of his or her office; and (4) whether

defendant used the power and prestige of his or her state office to damage the plaintiff. Id.

After analyzing the totality of the circumstances, the Fourth Circuit agreed with the district

court that on balance the defendant had acted under color of state law. Id.

       As in Knight and Davison, there are a few facts in this record that might support

finding the defendants’ creation and operation of their Twitter accounts was private, rather

than public, action: (1) creating the Twitter accounts was not one of the defendants’

enumerated duties; (2) the Twitter page will not become state property when the

defendants leave office; and (3) some of the defendants’ social media activity likely takes

place outside of normal working hours. However, as in those cases, there are far more

factors that support finding defendants created and operated their respective Twitter

accounts under the color of state law under the totality of the circumstances test, therefore,

plaintiff prevails in establishing state action. To illustrate this, the court will set forth the

record evidence as to Kremer’s and Nygren’s Twitter accounts together and then turn to

Vos’s account given its arguably unique facts.



   A. Kremer and Nygren’s Twitter Accounts

       There is little question that Kremer and Nygren’s accounts rely on “the power and

prestige of . . . state office” and were “created and administered . . . to perform actual or

apparent duties of [Kremer and Nygren’s] office[s].” Davison, 2019 WL 114012 at *7. As

plaintiff notes, Kremer and Nygren’s Twitter accounts are intertwined with their public
                                               19
responsibilities: Kremer and Nygren created their accounts while in office; both defendants

use their accounts to share information on legislative matters, policies, political

appearances, and events; and both use government resources to maintain their Twitter

accounts.

       Also weighing in favor of finding state action is the fact that Kremer’s and Nygren’s

accounts are “swathed in the trappings of their office.” Davidson, 267 F. Supp. 3d at 714.

Defendant Kremer’s account, is registered to “Rep. Jesse Kremer,” described as the “Official

account for Wisconsin State Representative Jesse Kremer (R-Kewaskum),” and identified

by the handle “@RepJesseeKremer.” Similarly, Kremer’s account features a picture of the

Wisconsin state capitol accompanied by “images of the word ‘State Representative’ and of

the American flag.” Unlike his separately maintained personal account (“@JesseforWI”),

Kremer’s Twitter account also includes a link to his official legislative website. As for

Nygren’s account, identified by the handle “rep89,” it describes him as a “Wisconsin State

Representative, Joint Finance Co-Chair, Proudly Serving Marinette, Oconto, and Brown

Counties.” Nygren’s account also features a picture of several people, including Nygren,

standing in front of a sign for “Wisconsin State Representative John Nygren.” Finally, like

Kremer’s account, Nygren’s account also links to his official legislative website.



   B. Vos’s Twitter Account

       In fairness, the facts of record on summary judgment as to defendant Vos’s Twitter

account do not as cslearly indicate that it was created and operated under color of state

law. Two, additional issues complicate the analysis for the Vos account: (1) whether it

utilizes government resources in its operation and (2) the existence of Vos’s
                                             20
“@SpeakerVos” account.

       Beginning with the existence of the “@SpeakerVos” account, Vos created it after he

was elected Speaker of the Wisconsin State Assembly and the description of the

“@SpeakerVos” account suggests it exists for Vos to speak on behalf of Republican

representatives in his capacity as Assembly Speaker, not solely as a state representative,

particularly since Vos still uses the “@repvos” account to communicate with the public as

a state representative. Furthermore, while the parties disagree on the extent of Vos’s use

of state resources to maintain his original representative account, it is still sufficiently

linked to public circumstances and swathed in the trappings of his office to constitute state

action under a totality of the circumstances test.

       First, Vos created and continues to use his “@repvos” for public purposes.

Specifically, it is undisputed that Vos created the account “because he was ‘a minority

member of the Joint Committee on Finance looking for additional ways to get my views

out to the public’ and wanted ‘the opportunity to talk directly to people.’” (Pl.’s Opening

Br. (dkt. #28) 10.) And he “continues to use the Vos Account for both tweets about policy

and personal tweets” to constituents. (Id. at 11.)

       Second, the “@repvos” account is heavily “swathed” in the trappings of Vos’s office.

The account is registered to “Robin Vos, ‘State Representative representing parts of Racine

County.’” (Id. at 10.) The account features an image of uniformed individuals and an

American flag. These two facts alone show that the account still represents Vos in his

official, not personal, capacity.

       Finally, with or without the existence of Vos’s speaker account, the essential purpose


                                             21
and function of Vos’s account remains essentially the same as Kremer’s and Nygren’s

Twitter Accounts: to perform actual and apparent duties as state assemblyperson using

the power and prestige of that office to communicate legislative matters and other issues

with the public. Therefore, the court find that Vos acted under color of state law when he

created the account and continues to act under color of state law when operating the

account.



II. Designated Public Forums

       The court must next decide whether the interactive components of defendants’

Twitter accounts are designated public forums.11 Under the First Amendment, members

of the public retain varying degrees of free speech rights on government property. Pleasant

Grove City, Utah v. Summum, 555 U.S. 460, 469 (2009). The traditional illustration of

speech in these public forums is assembly or communication on public streets or in public

parks. Id. As noted, however, the Supreme Court has extended public speech protection

to less traditional, designated public forums, defined as “locations or channels of

communication that the government opens up for use by the public for expressive activity.”

Surity v. Hyde, 665 F.3d 860, 869 (7th Cir. 2011).

       A government cannot create a designated public forum “by inaction or by permitting

limited discourse.” Walker v. Texas Div., Sons of Confederate Veterans, Inc., 135 S. Ct. 2239,

2250 (2015). Rather, the government must intentionally open “a nontraditional forum




11
  Plaintiff narrows its challenge to only the interactive components of Twitter, which makes sense
in light of the district court’s extensive discussion in Knight First Amendment Inst., 302 F. Supp. 3d
at 573.

                                                 22
for public discourse.” Id. (citing Cornelius v. NAACP Legal Defense & Educ. Fund, Inc., 473

U.S. 778, 802 (1985)). To determine whether a government has intentionally created a

designated forum, courts examine (1) the “policy and practice of the government” and (2)

“the nature of the property and its compatibility with expressive activity.” Id. Given the

nature of Twitter and its compatibility with expressive activity, now highlighted by the

Supreme Court’s decision in Packingham v. North Carolina, 137 S. Ct. 1730 (2017), the

interactive portions of defendants’ respective Twitter accounts plainly constitute

designated public forums. Id. at 1736; see also Knight First Amendment Inst., 302 F. Supp.

3d at 575 (finding that “[t]he interactivity of Twitter is one of its defining characteristics”

and similarly concluding that the interactive portion constitutes a designated public

forum); Davison, 2019 WL 114012, *8-9 (concluding that the interactive component of a

government official’s Facebook page constituted a public forum because it was

“intentionally opened . . . for public discourse” and was “compatible with expressive

activity”).

       Indeed, in Packingham, the United States Supreme Court suggested the internet

generally, and particularly social media, is a new space for public discourse analogous to

traditional public forums:

              A fundamental principle of the First Amendment is that all
              persons have access to places where they can speak and listen,
              and then, after reflection, speak and listen more . . . . A basic
              rule, for example, is that street or park is a quintessential forum
              for the exercise of First Amendment rights . . . . While in the
              past there may have been some difficulty in identifying the
              most important places (in a spatial sense) for the exchange of
              views, today the answer is clear. It is cyberspace—the ‘vast
              democratic forums of the Internet’ in general . . . and social
              media in particular.

                                              23
137 S. Ct. at 1735–36. In particular, the Supreme Court observed that when one creates

a social media account, one subscribes to the fundamental purpose of social media: to

create “a digital space for the exchange of ideas and information.” Davidson, 267 F. Supp.

3d at 716. Here, there can be no reasonable dispute that defendants intentionally created

the interactive social media accounts at issue in order to communicate with members of

the public about news and information related to their roles as public officials, and are

continuing to operate them as such.

      Nonetheless, defendants argue at summary judgment that by creating a Twitter

account, they did not intentionally create designated public forums because there was no

“policy” in place to do so. Rather, defendants suggest, the Twitter accounts were intended

only as a way for defendants “to get their messages out to their constituents.” (Defs.’

Opp’n (dkt. #47) 16.) Even if this is the only reason the defendants created their Twitter

account, they have not taken any steps to limit access to their accounts to their

constituents, nor have they limited access by the general public, save perhaps for a few

individuals. Regardless, Twitter remains a social media platform, and interaction remains

a key component of this platform. If defendants truly had no intention to create a space

for public interaction and discourse, they would not have created public Twitter accounts

in the first place. Instead, they could simply broadcast their views, schedules and other

information, for example, through a non-interactive blog. Having opted to create a Twitter

account, however, and benefit from its broad, public reach, defendants cannot now divorce

themselves from its First Amendment implications and responsibilities as state actors.

      Defendants offer two other arguments against finding a designated public forum:


                                           24
(1) because Twitter is a private corporation, the accounts are not public property, and thus

cannot be a public forum; and (2) defendants’ tweets constitute government speech.

Neither argument holds much merit, for the same reasons recently articulated the Fourth

Circuit. First, the private property claim fails because, as plaintiffs rightly note, public

forums can be found on public or private property. See, e.g., Cornelius, Cornelius v. NAACP

Legal Defense & Educ. Fund, Inc., 473 U.S. 778, 801 (1985) (providing a “speaker must seek

access to public property or to private property dedicated to public use to evoke First

Amendment concerns.”); Davison, 2019 WL 114012, at *9 (“[T]he Supreme Court never

has circumscribed forum analysis solely to government-owned property.”).

       Second, as for the government speech claim, even plaintiff acknowledges that the

defendants’ own tweets may constitute government speech, but this does not mean that all

speech associated with their Twitter accounts is government speech. Defendants attempt

to side-step this issue by simply stating that the “more proper conclusion is to treat a state

representative’s entire Twitter page as a whole—and consider it government speech.”

(Defs.’ Opp’n (dkt. #47) 20.) However, defendants fail to provide any reason for requiring

such limited analysis. Moreover, as detailed in plaintiff’s expert’s report, it is easy to

distinguish the parts of Twitter that reflect the defendants’ respective views (e.g., their own

tweets and reactions to other tweets, from the actions of other citizens on their feeds).

(Culver Rept. (dkt. #26) ¶¶ 27-28.) Accordingly, the court agrees with the district court

in Knight and the Fourth Circuit in Davison finding that the interactive portion is severable

from the rest of the Twitter account and not subject to the government speech exception.

See Davison, 2019 WL 114012, at *11 (rejecting the government speech argument because


                                              25
the “interactive component of the Chair’s Facebook Page—the portion of the middle

column in which the public can post comments, reply to posts, and ‘like’ comments and

posts—is materially different” than the portion of the page containing plaintiff’s own

posts); Knight First Amendment Inst., 302 F. Supp. 3d at 572 (holding the content of

Trump’s tweets is not amenable to forum analysis because it is government speech, but

finding “[t]he same cannot be said . . . of the interactive space for replies and retweets

created by each tweet sent by the @realDonaldTrump account”).12

       For all of these reasons, the court concludes that the interactive portions of the

defendants’ respective Twitter accounts constitute designated public forums.



III. Content-Based Discrimination

       Finally, when the government creates a designated public forum, there are limited

circumstances in which it can restrict speech. Perry Educ. Assn., 460 U.S. at 45–46 (noting

that designated public forums are subject to the same standards as traditional public

forums). Specifically, the government can impose “reasonable time, place and manner

regulations” on speech within the forum. Id. at 46. What the government cannot do is

exclude speech based on its content, unless it can meet that the extraordinarily high burden




12
  As described above, defendants filed a motion to supplement the record this week, seeking to add
an undisputed fact that a Twitter user can delete his or her own tweet, which in turn would delete
the replies by other Twitter users. (Dkt. #77.) The court infers that this proposed supplemental
fact is material to defendants’ government speech argument. The court is unpersuaded, however,
that the availability of this delete function could give rise to a reasonable inference that a Twitter
user endorses the position of replies to his or her tweets. See Price v. City of New York, No. 15 CIV.
5871 (KPF), 2018 WL 3117507, at *14 (S.D.N.Y. June 25, 2018) (“The City Defendants cannot
credibly suggest that the public would confuse Plaintiff’s posts criticizing the City as being the
City’s own speech.”).

                                                 26
of proving exclusion is “necessary to serve a compelling state interest and that it is narrowly

drawn to achieve that interests.” Id. at 45. Said more succinctly, the government’s reason

for content-based restrictions must satisfy strict scrutiny. Id.

       Here, plaintiff argues that by blocking its Twitter account, defendants

impermissibly restricted its speech because of its viewpoint and content. Because there is

a question as to what specific action motivated each defendant to block OWN from their

Twitter accounts, the court opts to consider plaintiff’s content-based challenge. In Surita

v. Hyde, 665 F.3d 860 (7th Cir. 2011), the Seventh Circuit found an impermissible

content-based restriction where a mayor blocked an individual from speaking about an

issue at a city council meeting because of something the speaker said two days before the

meeting.    Id. at 872. In particular, the Seventh Circuit found the mayor’s action was

content-based, rather than content-neutral, because he “excluded a speaker within the class

to which the designated public forum was available.” Id. at 870. In addition, the court

found the mayor’s actions were not a reasonable time, place, or manner restriction because

(1) the plaintiff “approached the microphone at the appropriate time,” and (2) there was

no indication the plaintiff’s speech would be inappropriate. Id. at 871. Finally, the court

concluded the mayor’s reason for employing the content-based restrict (the plaintiff’s prior

speech) did not satisfy strict scrutiny and was thus an impermissible content-based

restriction. Id. at 872.

       Like the plaintiff in Surita, defendants in this case blocked plaintiff because of its

prior speech or identity. Indeed, all three defendants indicated, either directly or indirectly,

that they do not approve of plaintiff’s liberal perspective. For instance, Kremer testified


                                              27
that his Twitter feed is not “for Dane County liberals to carry on conversations with me,”

and while Nygren claims he blocked plaintiff for its “crude comments on Wisconsin

politics,” he was unable to identify any, actual “crude” comments. (Pl.’s Opening Br. (dkt.

#28) 32; Pl.’s Reply to Pl.’s PFOFs (dkt. #49) ¶ 155 (“Nygren has no record or recollection

of any particular offensive comments made by OWN.”).) For his part, Vos offers no

speech-related reason for blocking OWN; instead, he simply avers that he cannot recall the

reason. Given the context, however, the only reasonable inference is that Vos blocked

OWN because of its prior activity on his Twitter page. Furthermore, all three defendants

have only blocked a select number of Twitter accounts, supporting plaintiff’s assertion that

defendants selectively blocked plaintiff for a specific reason and not as a matter of

happenstance.

       Even if the reason for blocking OWN were not obviously based on content,

defendants’ bear the burden to come forward with a compelling state interest for blocking

plaintiff, Perry Educ. Assn., 460 U.S. at 45–46, and that they have wholly failed to do. In

fact, as plaintiff notes, defendants have articulated no reason for blocking plaintiff at all,

except by vague innuendo or by claiming that they must have had a valid reason but can

no longer remember why they did so. Indeed, in their opposition brief, defendants simply

declined to respond to plaintiff’s content-based challenge, arguing that the government

speech doctrine applies to the Twitter accounts as a whole. (Defs.’ Opp’n (dkt. #47) 33.)13

For these reasons, the court concludes that defendants’ content-based restrictions are


13
  Even if defendants had articulated a reason for blocking OWN from their respective Twitter
accounts, defendants also failed to meet their burden by showing why blocking -- as opposed to
muting, for example -- is the least restrictive means to achieve their undefined goal.

                                             28
impermissible and in violation of plaintiff’s First Amendment rights.



IV. Relief

       Having found that defendants violated plaintiff’s First Amendment rights in

blocking it from defendants’ respective Twitter accounts, the only remaining question is

the appropriate relief. In its complaint, plaintiff seeks “a permanent injunction requiring

Defendants to unblock One Wisconsin Now from Defendants’ Accounts, and prohibiting

Defendants from blocking One Wisconsin Now or others from the Accounts.” (Compl.

(dkt. #1) p.18.) This request, for the most part, appears reasonable, though the court

would lack authority to prohibit defendants from blocking others from their accounts for

legitimate reasons that do not implicate the First Amendment.

       Accordingly, the court will direct the parties to submit short briefs on the remaining

issue of relief. Plaintiff’s brief is due January 30, 2019, with defendants’ response due

February 8, 2019. In addition, the briefing deadlines remain with respect to defendant

Kremer’s recent motion to dismiss because he is no longer a member of the Wisconsin

State Assembly.14 Finally, the parties should hold open the first day of trial, March 11,

2019, should the court decide that any argument or testimony is necessary to decide on an



14
   In plaintiff’s opposition to defendants’ motion for extension to respond to plaintiff’s motion for
summary judgment, OWN represented that Kremer had announced his intention to not seek re-
election to his position as a state representative in November 2018 (Pl.’s Opp’n (dkt. #35) 1); and
it appears from local news reports that another individual was elected to represent the 59th
Assembly District. See Sara Razner, Fond du Lac, Dodge County Results, FDL Reporter, Nov. 6, 2019,
https://www.fdlreporter.com/story/news/2018/11/06/wisconsin-elections-rep-jeremy-thiesfeldt-
wins-52nd-assembly-seat/1909148002/ (noting Timothy Ramthun won the election). As such, any
requested relief against Kremer would now appear to be moot. The court notes that defendants
have recently filed a motion to dismiss plaintiff’s claim against Kremer as moot. (Dkt. #71.) The
court will take up that motion in a later opinion and order.

                                                29
appropriate remedy.



                                       ORDER

      For the reasons state above, IT IS ORDERED that:

      1) Plaintiff One Wisconsin Now’s motion for summary judgment (dkt. #27) is
         GRANTED.

      2) Defendants Jesse Kremer, John Nygren and Robin Vos’s motion for summary
         judgment (dkt. #56) is DENIED.

      3) Defendants’ motion to strike plaintiff’s expert (dkt. #38) is GRANTED IN
         PART AND DENIED IN PART as set forth above.

      4) Plaintiff’s motion to file a sur-reply brief (dkt. #69) is GRANTED.

      5) Defendants’ motion to strike plaintiff’s jury demand (dkt. #74) is DENIED AS
         MOOT.

      6) Defendants’ motion to supplement their motion for summary judgment (dkt.
         #77) is GRANTED.

      7) All remaining deadlines in this case are STRUCK, except for the briefing
         schedule on relief set forth above and defendant Kremer’s motion to dismiss
         previously set by the court. The parties are also to hold open March 11, 2019,
         for possible argument and presentation of evidence as to the appropriate remedy,
         if necessary.

      Entered this 18th day of January, 2019.

                                        BY THE COURT:

                                        /s/
                                        __________________________________
                                        WILLIAM M. CONLEY
                                        District Judge




                                          30
